IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 30, 2008
                                No. 07-51200
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROBERTO ANTONIO FERNANDEZ, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-1017-ALL


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Roberto Antonio Fernandez,
Jr., raises arguments challenging the constitutionality of the use of prior
convictions pursuant to 21 U.S.C. §§ 841, 851, and 962 to increase his sentence.
He concedes that his arguments are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998). See, e.g., United States v. Mata, 491 F.3d 237,
245 (5th Cir. 2007), cert. denied, 128 S. Ct. 1219 (2008); United States v.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-51200

Slaughter, 238 F.3d 580, 582-84 (5th Cir. 2000). The Government's motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                     2